Exhibit 10.1
 
ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made effective as of the 5th day
of April, 2010, by and among James M. Askew, John B. Connally III, Rodeo
Resources, L.P., and Ernest B. Miller IV (collectively the “Assignors”) and Gulf
United Energy, Inc., a Nevada corporation (the “Assignee”).


WHEREAS, the Assignors wish to assign to the Assignee all of the Assignors’
right, title, and interest in and to that certain letter of intent attached
hereto as Exhibit A (“LOI”), pursuant to which Assignor has the right to
participate as a 25% working interest partner in Block Z-46 in offshore Peru
(the “Participation Interest”); and


WHEREAS, the Assignee wishes to assume all of the Assignors’ right, title, and
interest in and to the LOI based on the terms and conditions set out herein.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto, the parties hereto agree as follows:


 
1.
Assignment.  Subject to and in accordance with the terms and conditions set
forth in this Agreement, the Assignor hereby grants, sells, assigns, and conveys
to the Assignee all of the Assignor’s right, title and interest in and to the
LOI, including (i) the estates and rights to be created by the Participation
Interest, subject to any other royalties, overriding royalties, production
payments or other similar interests burdening the Participation Interest and
(ii) all of Assignors’ rights in and to the obligations arising from the LOI and
all agreements arising from the Participation Interest, including, but not
limited to, joint operating agreements, unitization agreements, pooling
agreements, farmout agreements, drilling agreements, exploration agreements, oil
or gas product purchase and sale contracts, gas processing or transportation
agreements, leases, permits, rights-of-way, easements, licenses, options, orders
and decisions of applicable government regulatory authorities (the
“Assignment”).



 
2.
Equity Consideration and Expenses.  In consideration for the Assignment, in the
event Assignee enters into a definitive participation agreement or farm-out
agreement, as the case may be, in Block Z-46 Offshore Peru with SK Energy Co.
Ltd. as described in the LOI, then the Assignee shall pay to the Assignors
$1,680,000, to be paid to Assignors pro-rata through the issuance of 56,000,000
shares of Assignee’s restricted common stock, valued at $0.03 per share;
provided further that such issuance is subject to the approval of the Company’s
shareholders to amend the Company’s articles of incorporation to increase its
authorized shares of common stock.  Assignee shall also reimburse Assignors for
all reasonable legal expenses incurred by Assignors in connection with the
Assignment and this Agreement.



 
3.
Reservation of Royalty Interest.  Notwithstanding anything herein to the
contrary, Assignors hereby reserve for themselves an overriding royalty interest
equal to 2% of all oil, gas and other minerals produced and saved for the
benefit of Assignee on the lands described in the LOI (the “Royalty”).  The
Royalty is subject only to the deduction of the same expenses that can be
deducted from royalty to be paid under any applicable leases and is subject to
payment of the same expenses required to be paid by any person receiving payment
of royalty under the terms of the applicable leases.



 
 

--------------------------------------------------------------------------------

 
 
4.
Representations of Assignors.  The Assignors hereby represent and covenant,
jointly and severally, that:



 
a.
Assignors each have all requisite authority to execute and deliver this
Agreement and any other document contemplated by this Agreement and to perform
their obligations hereunder and to consummate the transactions contemplated
hereby;



 
b.
neither of the execution, delivery and performance of this Agreement, nor the
consummation of the Assignment will conflict with, result in a violation of,
cause a default under (with or without notice, lapse of time or both) or give
rise to a right of termination, amendment, cancellation or acceleration of any
material obligation contained in or the loss of any material benefit under, or
result in the creation of any material lien, claim, security interest, charge or
encumbrance upon the Participation Interest;



 
c.
Assignors’ interest in and to the LOI and the Participation Interest is free and
clear of all liens, encumbrances, obligations or defects which are of record
prior to the date of this Agreement.  As reasonably requested by the Assignee,
the Assignors agree to execute and deliver such other assignments, bills of sale
and other documents which are appropriate to consummate the transactions
contemplated hereby.



 
d.
to the actual knowledge of each Assignor, there are no claims, actions, suits or
proceedings pending or threatened against such Assignor which, if determined
adversely to any Assignor, would have a material adverse affect on the LOI or
the Participation Interest or which would materially and adversely affect the
Assignor’s ability to perform its obligations under this Agreement;



 
e.
Assignors understand that the shares that may be issued to Assignors hereunder
have not been, and may not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”) by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Assignors’ representations as expressed herein or otherwise made
pursuant hereto;

 
 
f.
the Assignors are acquiring the Company’s capital stock hereunder for their own
investment for their own account, not as nominees or agents, and not with the
view to, or for resale in connection with, any distribution thereof, and each of
the Assignors have no present intention of selling, granting any participation
in, or otherwise distributing the same (other than as bona fide gifts);



 
g.
each of the Assignors each have substantial experience in evaluating and
investing in securities of companies similar to the Company and acknowledge that
they can protect their own interests. Assignors each have such knowledge and
experience in financial and business matters so they are capable of evaluating
the merits and risks of its investment in the Company.  Assignors understand and
acknowledge that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks.  Each of the Assignors can each bear the economic risk of their
investment and are able, without impairing the Company’s financial condition, to
hold the shares to be issued hereunder for an indefinite period of time and to
suffer a complete loss of their investments. Each of the Assignors are
“accredited investors” within the meaning of Regulation D, Rule 501(a),
promulgated by the Securities and Exchange Commission under the Securities Act;



 
 

--------------------------------------------------------------------------------

 
 
h.
Assignors have each had an opportunity to receive all information related to the
Company requested by them and to ask questions of and receive answers from the
Company regarding the Company, and its business.  Assignors have each reviewed
the Company’s periodic reports on file with Securities and Exchange Act filings;



 
i.
Assignors each understand that there is a limited trading market for the shares
that may be issued hereunder and that an active market may not develop for the
shares.  Assignors each understand that even if an active market develops for
the shares, Rule 144 promulgated under the Securities Act requires for
non-affiliates (“Rule 144”), among other conditions, a six-month holding period
commencing as of the date that the Company executes this Agreement.  Assignors
each understand and hereby acknowledge that the Company is under no obligation
to register any of the shares under the Securities Act or any state securities
or “blue sky” laws;



 
j.
Each of the Assignors understand and agree that in the event the shares are
issued as described herein, the certificates evidencing such shares, or any
other securities issued in respect of such capital stock upon any stock split,
stock dividend, recapitalization, merger, consolidation or similar event, shall
bear the following legend (in addition to any legend required under applicable
state securities laws):



“THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES
LAWS.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY THE SECURITIES.”
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Representations of Assignee.  The Assignee hereby represents and covenants that:



 
a.
the Assignee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada; and



 
b.
the Assignee has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement to
be signed by the Assignee and to perform its obligations hereunder and to
consummate the transactions contemplated hereby;



 
c.
Assignee acknowledges and understands that the Assignors have spent significant
time and money in actively locating and negotiating the agreements relating to
the LOI and the Participation Interest, and further acknowledges that the
consideration to be paid to Assignors as set forth herein is fair and
reasonable.



 
6.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties in respect of the Assignment contemplated hereby and there are no
warranties, representations, terms, conditions, or collateral agreements
expressed or implied, statutory or otherwise, other then expressly set forth in
this Agreement. This Agreement expressly supersedes and replaces any and all
prior understandings or agreements between the parties with respect to the
subject matter of this Agreement.



 
7.
All Further Acts. Each of the parties hereto will do any and all such acts and
will execute any and all such documents as may reasonably be necessary from time
to time to give full force and effect to the provisions and intent of this
Agreement. The Assignors further agree they will, at any time and from time to
time after the date hereof, upon the Assignee’s request, execute, acknowledge
and deliver or cause to be executed and delivered, all further documents or
instruments necessary to effect the transactions contemplated in this Agreement.



 
8.
Choice of Law.  This Agreement shall be governed by, and construed with, the
laws of the State of Texas, without giving effect to the conflict of laws
provisions thereof.



 
9.
Schedules.  The schedules and exhibits are attached to this Agreement and are
incorporated herein.



 
10.
Headings. The headings and captions contained in this Agreement are for
convenience of reference only and will not in any way affect the meaning or
interpretation of this Agreement.



 
11.
Survival. Each party is entitled to rely on the representations and warranties
of the other party and all such representations and warranties will be effective
regardless of any investigation that the party has undertaken of failed to
undertake. The representations and warranties will survive the effective date of
this Agreement and continue in full force and effect until six (6) months after
the effective date of this Agreement.



 
 

--------------------------------------------------------------------------------

 
 
12.
Assignment. No Party may assign any right, benefit or interest in this Agreement
without the written consent of the other party, which consent may not be
unreasonably withheld.  This Agreement will inure to the benefit of, and be
binding upon, the Assignors and the Assignee and their respective successors and
assigns.



 
13.
Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.



 
14.
Counterparts and Electronic Means. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the day and year first written
above.



[Signature page follows]
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.


Assignors:
Assignee:
   
_______________________
Gulf United Energy, Inc.
James M. Askew
       
By: ______________________
 
Name: ______________________
______________________
Title: ______________________
John B. Connally III
     
_______________________
 
Ernest B. Miller IV
     
_______________________
 
Rodeo Resources, L.P
.


 
 
 
 

--------------------------------------------------------------------------------

 